Citation Nr: 0617148	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative changes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1994 to February 
1998.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.      


FINDING OF FACT

The veteran's lumbar spine disorder is mildly disabling.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for the 
veteran's service-connected lumbar spine disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a low spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in April 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the April 2002 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding effective dates for 
the award of benefits.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA 
readjudicated the veteran's claim - in the March 2006 
Supplemental Statement of the Case - following the proper 
VCAA notice letter in April 2004.  This readjudication 
complies with the remedial actions outlined in Mayfield v. 
Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. 
April 5, 2006).  And second, any questions as to the 
appropriate effective date to be assigned here are rendered 
moot.  As will be detailed further below, the veteran's 
increased rating claim for his back disorder will be denied 
and no effective date will be assigned.  As such, there can 
be no possibility of any prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained private and VA medical records relevant to 
this appeal, and the veteran indicated as recently as 
December 2005 that he had no additional evidence to submit.  
Moreover, VA provided the veteran with compensation 
examination for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In March 1998, the RO service connected the veteran for a low 
back disorder at 10 percent disabling.  The veteran did not 
appeal this decision.  In August 2001, the veteran filed an 
increased rating claim for this disorder.  In the subsequent 
rating decision, dated in April 2002, the RO continued the 
veteran's 10 percent evaluation.  The veteran appealed this 
decision, and now argues that a higher rating is due.  For 
the reasons set forth below, the Board disagrees with his 
claim.          

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record indicates that the veteran may 
also have lumbar degenerative joint disease and lumbar 
degenerative disc disease.  As it is not clear whether these 
possible disorders relate to the veteran's service-connected 
low back strain, the Board will consider the symptomatology 
associated with these possible disorders when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 10 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 20, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2005).  While there is no evidence of record of 
vertebra fracture or ankylosis, the record indicates 
lumbosacral strain, limitation of motion of the lumbar spine, 
and perhaps even intervertebral disc syndrome of the lumbar 
spine.  Therefore, the Board will address those criteria 
under the rating code that apply to lumbosacral strain, 
limitation of motion, and intervertebral disc syndrome.  

With regard to lumbosacral strain, a 40 percent rating is 
warranted for severe symptoms, characterized by listing of 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for lumbosacral strain with evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

With regard to limitation of motion, a 40 percent rating is 
warranted for severe limitation of motion, or limitation of 
motion resulting in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; and a 20 percent rating 
is warranted for moderate limitation, or limitation of motion 
resulting in forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2005) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology, a 40 percent rating for severe 
symptomatology, and a 20 percent rating for moderate 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Moreover, under the old criteria, intervertebral 
disc syndrome may be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).      

In this matter, the recent medical evidence of record 
consists of private chiropractic treatment records and a VA 
compensation examination report.  See Francisco, 7 Vet. App. 
at 58.  Based on this evidence, the Board finds an increased 
rating unwarranted here.    

March 2003 private chiropractic records show the veteran with 
complaints of low back pain.  The report indicates that the 
veteran indicated the onset of the pain approximately one 
week earlier, as a result of injury received while weight 
training on a squat rack.  He indicated a history of low back 
pain, but indicated that it had been several years since 
experiencing low back pain.  Upon examination, the veteran 
extended his palms to his shins in forward flexion of the 
lumbar spine, experienced mild restriction in extension and 
lateral flexion, and, on palpation, experienced tenderness 
over L3.  The examiner found lower extremity reflexes equal 
and reactive, and muscle strength at +5.  

The chiropractic examiner also noted mild narrowing between 
the L5-S1 disc space in the posterior, mild lumbarization 
with facet tropism in the S1 segment, a rudimentary disc in 
between the first and second sacral segments, and a mild 
right rotational malposition at L5.  The examiner found that 
the films were negative for recent fractures, dislocations, 
or apparent pathologies.  He diagnosed the veteran with 
lumbar sprain/strain, complicated, and lumbar segmental 
dysfunction.  

The veteran underwent VA compensation examination of his 
lower spine in May 2004.  The veteran complained of chronic 
stiffness in his back.  He complained of weekly flare ups 
which interfere with his sleeping.  He stated that he uses 
nonsteroidal inflammatories and Tylenol for relief.  The 
veteran denied any radicular pain, or bladder or bowel 
problems.  He also indicated that he does not use assistive 
devices for ambulation.  

The VA examiner indicated that x-rays showed normal bony 
alignment of the spine, with decreased space at L5-S1 in what 
looked like sacralization of the L5 vertebra.  

Upon examination, the veteran had 90 degrees forward flexion, 
20 degrees extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  The 
veteran was able to toe and heel walk.  He had symmetrical 
reflexes and strength.  He had normal sensation distally, and 
no clonus.  But the examiner noted pain upon extension and 
when the veteran stood on one leg.  The examiner noted 
palpable muscle spasm.  In closing, the examiner found the 
veteran with mechanical low back pain, which is mildly 
disabling.  

As indicated earlier, the Board finds a rating in excess of 
10 percent unwarranted here based on this medical evidence.  
First, as the two examiners noted, the veteran's lumbosacral 
strain is only mild.  Although he experiences characteristic 
pain on motion, he is not substantially limited or disabled 
by this pain.  See 38 C.F.R. 4.71a, Diagnostic Code 5295.  
Second, a higher rating cannot be based on limitation of 
motion as medical examination showed the veteran with 
substantial range of motion of 230 degrees of 240 degrees of 
motion in the thoracolumbar spine.  Though the veteran 
experiences pain on extension, the Board nevertheless finds 
his limitation to be slight.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5292 (2003); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2005).  And third, an 
increased rating cannot be based on findings of 
intervertebral disc syndrome.  It is not clear whether the 
veteran has this disorder in his spine.  But even if the 
evidence supported such a finding, an increased evaluation 
would not be warranted.  Under the new criteria, an increase 
would not be warranted because there is no evidence of record 
of incapacitating episodes.  Under the old criteria, an 
increase would not be warranted because the record does not 
support a finding that the veteran experiences moderate, 
severe, or pronounced intervertebral disc syndrome 
characterized by recurring attacks or worse.  Rather, the 
medical evidence shows that the veteran works full time and 
is mildly disabled.  

An increased rating would not be warranted by combining 
ratings based on chronic orthopedic and neurological symptoms 
either.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5293 
(2003).  The veteran's chronic orthopedic manifestation - 
slight pain on extension - is only productive of mild 
symptomatology warranting a 10 percent rating under the code.  
Meanwhile, the veteran has no neurological symptoms 
"constantly, or nearly so."  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).  As the May 2004 VA examiner 
found, the veteran reported no radiculopathy, and had normal 
sensation and reflexes.  Based on this evidence, the Board 
finds a compensable evaluation unwarranted for neurological 
symptomatology.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Though the veteran has expressed pain on extension, the 
veteran nevertheless accomplishes substantial range of motion 
without pain.  Besides, the Rating Schedule accounts for his 
mild limitations.  Moreover, the record shows that the 
veteran continues to work full time.  As such, there is no 
medical evidence of record that the veteran's lumbar spine 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for lumbar strain with 
degenerative changes is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


